Citation Nr: 0026671	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for thoracic scoliosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This appeal arises from a March 1999 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).


FINDINGS OF FACT

1.  The Providence, Rhode Island, regional office (PRO), by 
rating decision dated in December 1960, severed service 
connection for thoracic scoliosis, on the basis that the 
condition preexisted the veteran's period of service and was 
not aggravated therein; the veteran did not file a timely 
notice of disagreement, and that decision became final.

2.  The evidence added to the record since the PRO's rating 
decision of December 1960 is either cumulative in nature or 
not material in that it does not demonstrate that the 
veteran's preexisting thoracic scoliosis underwent an 
increase in severity during service.

3.  A VA audiologist indicated that it was more likely than 
not that the veteran's hearing impairment was secondary to 
his "military noise exposure."


CONCLUSION OF LAW

1.  The PRO severed service connection for thoracic scoliosis 
in a final decision dated in December 1960; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for thoracic scoliosis has not been 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder: New and Material Evidence

The PRO, by rating decision dated in December 1960, severed 
service connection for thoracic scoliosis, on the basis that 
the condition preexisted the veteran's period of service and 
was not aggravated therein; the veteran did not file a timely 
notice of disagreement, and that decision became final.  It 
may be reopened only by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

Service connection may also be established for a current 
disability in several ways including on the basis of 
aggravation. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 38 C.F.R. § 3.306(b) 
(1999).

When the claim was previously denied, the evidence showed 
that "right dors. lumbar scoliosis- less than two inches" 
was noted on the veteran's service entrance examination in 
March 1943.  During service, the veteran was seen in November 
1945 with a complaint of low back pain for two years.  He 
stated that he was only bothered by his back when doing heavy 
work.  He also reported a back injury of some kind in 1940, 
but did not know whether that had anything to do with his 
present complaint.  The veteran was then transferred to the 
U.S. Naval Hospital in Chelsea, Massachusetts.  There, in 
December 1945, he reported that he had low back pain with 
heavy work or heavy lifting, and that his right pant leg was 
always longer than the left.  On examination, there was a 
marked right lumbo dorsal scoliosis, with the pelvis tilted 
with left side high, shoulders tilted with right side low, 
and motion of the spine in bending in all directions.  X-rays 
showed moderate scoliosis in the lumbar and dorsal spine with 
lumbar concavity to the right and dorsal to the left.  The 
veteran was separated from service in February 1946.

Service connection for thoracic scoliosis was granted in June 
1946, and a 10 percent evaluation was assigned.  On a March 
1950 VA examination, the veteran reported that he had no back 
trouble prior to service and that back pain began during his 
shipboard service.  The examiner noted dorsal lumbar 
scoliosis.  The PRO, by final rating decision dated in 
December 1960, severed service connection for thoracic 
scoliosis, on the basis that the condition preexisted the 
veteran's period of service and was not aggravated therein, 
and that the June 1946 decision granting service connection 
was clearly and unmistakably erroneous.

Relevant, non-duplicative evidence received since December 
1960 includes an April 1981 examination report from William 
E. Lancellotti, the veteran's chiropractic physician.  The 
veteran reported a history of back injury during service.  
Dr. Lancellotti diagnosed chronic dorsolumbar, lumbosacral 
sprain, right sciatic neuritis, and lumbosacral disc injury 
yet to be ruled out, and opined that there was "a direct 
causal relationship between the patient's condition and the 
injuries sustained in 1940 while in the service."

A VA examination report dated in November 1981 diagnosed 
scoliosis, neural radiculitis, and arthritis of the lumbar 
spine.  The examiner provided no opinion as to causation or 
aggravation during service.  The record also contains private 
treatment records dated in 1995 and 1996, and VA outpatient 
records dated in 1999.  These records reflect current 
diagnoses and treatment for back pathology, but do not 
contain any statements with respect to possible inservice 
aggravation.

Thus, the medical evidence added to the record since December 
1960 provides no objective support for the veteran's 
contention that his thoracic scoliosis underwent an increase 
in disability during service beyond the natural progress of 
the disorder.  The Board notes that Dr. Lancellotti's April 
1981 statement is based on an inaccurate history provided by 
the veteran; the inservice records show no back injury during 
service, and the back injury in 1940 actually predated 
service.  Moreover, Dr. Lancellotti's statement, while 
possibly serving to relate the veteran's current back 
pathology to his inservice complaints, entirely fails to 
address the issue of inservice aggravation of the preexisting 
thoracic scoliosis.  As such it does not constitute new and 
material evidence.  

The veteran has also submitted his own statements and hearing 
testimony to the effect that his thoracic scoliosis was 
aggravated by an injury during service.  These statements are 
not only cumulative of evidence of record in December 1960, 
they are also contradicted by the objective evidence of 
record, particularly the service medical records, which show 
no complaint of back injury (as opposed to pain) during 
service, and as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the December 1960 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since December 1960 simply does 
not demonstrate that the veteran's preexisting thoracic 
scoliosis underwent an increase in severity.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate that the preexisting thoracic 
scoliosis underwent an increase in disability during service 
beyond the natural progress of the disorder.

Hearing Loss

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Establishing a well grounded claim for service connection for 
a particular disability requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation. See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concludes that the veteran's claim is 
plausible; the record contains a September 1999 statement 
from a VA audiologist which noted that it was more likely 
than not that the veteran's hearing impairment was secondary 
to his "military noise exposure."  As the evidence does 
show that the veteran served on a Navy ship during World War 
II, that statement is sufficient to serve as a "nexus 
opinion" for the purposes of establishing a well-grounded 
claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for thoracic scoliosis, that 
benefit is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's service medical records do not indicate any 
hearing loss.  A VA examination report dated in November 1981 
noted ears within normal limits and no hearing loss noted.  
The veteran has testified that he was exposed to extensive 
noise trauma as a gunner on the U.S.S. Iowa during World War 
II.  He reported that he first bought a hearing aid in the 
early 1960's, and had been troubled by worsening hearing loss 
since that time.  He also stated that he had no significant 
noise exposure during his post-service employment as a 
salesman.  As noted above, a September 1999 statement from a 
VA audiologist noted that it was more likely than not that 
the veteran's hearing impairment was secondary to his 
"military noise exposure."  

Prior to its consideration of the merits of the case, the 
Board is of the opinion that the veteran should be examined 
in order to determine the current extent of his hearing loss, 
and to provide an opinion, after review of the entire record, 
as to the likelihood that the current hearing loss disability 
is more likely than not related to noise exposure during 
service. 

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The veteran should be afforded a VA 
audiologic evaluation to assess the 
current extent of his hearing loss.  All 
necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The 
examiner is also requested to review the 
claims folder, including the service 
medical records, the 1981 VA examination 
report, and the September 1999 statement 
from Frederick E. Cobb, Ph.D., CCC-A.  
The examiner must provide an opinion as 
to the relationship, if any, between the 
veteran's current hearing loss and his 
exposure to noise trauma during his 
period of service in the 1940's.  The 
report of examination should include a 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
test results and rationale for the 
requested opinions, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss based on the additional evidence 
obtained, including the September 1999 VA 
audiologist's opinion.

A supplemental statement of the case should be furnished to 
the veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 




Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



